DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2022 has been entered.

Response to Amendment
Claims 1, 6-8, 11, 13-21, 23-27, 29, 30 and 32-38 have been amended.  Claims 1-38 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Chan on 14 March 2022.

The application has been amended as follows: 

In the claims:

1. 	(Currently amended) A method to generate an output responsive to a determined lane shift of a vehicle, the method comprising:
acquiring a first image of an environment surrounding [[a]] the vehicle captured by an imaging device onboard the vehicle; 
extracting multiple horizontal bands of pixels from the image, wherein the 
identifying at least one marking in each of the at least two horizontal bands of pixels that is associated with a lane in which the vehicle is traveling, wherein one of the at least two horizontal bands has a predetermined length, and is extracted before the at least one marking is identified in the one of the at least two horizontal bands; 
defining a lane region based on the at least one marking identified in each of the at least two horizontal bands of pixels; and 
generating a transformation matrix configured to translate the lane region identified in the first image to a second image providing a second perspective of the vehicle within the lane region; 
transforming the lane region identified into the second image using the transformation matrix; 
determining a lane drift metric based on positioning of the vehicle in relation to the lane region in the second image, the lane drift metric indicative of an offset of the vehicle relative to a center of the lane region; and 
generating an output based on the determined lane drift metric.



3. 	(Original) The method of claim 1, further comprising:
aggregating a series of pixel bands identified during a time period, wherein the lane region is extracted based on the series of pixel bands.

4. 	(Original) The method of claim 3, wherein the lane drift metric is indicative of a frequency that the vehicle departs from the center of the lane region during the time period based on the aggregated series of pixel bands identified during the time period.

5. 	(Currently amended) The method of claim 1, wherein said defining the lane region further comprises:
extracting horizontal positions of the lane markings from the first image based on a series of predetermined properties of the lane markings.

6. 	(Currently amended) The method of claim 1, wherein the further comprises:
detecting pixels in the first image that include a contrasting intensity to other pixels in the first image that exceeds a threshold intensity.

7. 	(Previously presented) The method of claim 1, further comprising:
providing the at least two horizontal bands as inputs to a trained classification model configured to identify the lane region; and 


8. 	(Previously presented) The method of claim 1, wherein said determining the lane drift metric includes:
acquiring a second image depicting the environment surrounding the vehicle at a second time; 
inspecting the second image to identify pixel bands in the second image; 
determining an updated lane region based on the identified pixel bands in the second image; and 
determining a change in a relative position of horizontal centroids included in lane markings between the lane region and the updated lane region, wherein the lane drift metric is determined based on the determined change.

9. 	(Original) The method of claim 1, wherein the lane drift metric is determined based on a lane drift model, wherein inputs to the lane drift model include context parameters and the lane region, the lane drift model configured to output the lane drift metric based on the inputs.

10. 	(Original) The method of claim 1, wherein the vehicle includes an onboard computing device configured to wirelessly communicate with a remote computing device via a wireless communication interface.

11. 	(Currently amended) The method of claim 1, wherein the 

12. 	(Previously presented) The method of claim 1, further comprising:
performing a vehicle action configured to correct lane position of the vehicle within the lane region in accordance to the generated output.

13. 	(Currently amended) A computer-implemented method performed by a computing device onboard a vehicle, the computer-implemented method comprising:
acquiring an image of an environment located in front of [[a]] the vehicle that is generated by a camera connected to the vehicle; 
extracting multiple horizontal bands of pixels from the image, wherein the 
identifying at least one marking in each of the at least two horizontal bands of pixels that is associated with a lane in which the vehicle is traveling, wherein one of the at least two horizontal bands has a predetermined length, and is extracted before the at least one marking is identified in the one of the at least two horizontal bands; 
defining a lane region based on the at least one marking identified in each of the at least two horizontal bands of pixels; and deriving a lane drift metric indicative of an offset of a position of the vehicle relative to a center of the lane region; and 
providing an output based on the lane drift metric.

14. 	(Currently amended) The computer-implemented method of claim 13, further comprising:
generating a transformation matrix configured to translate the lane region identified in the image to a subsequent image providing a top-down perspective of the vehicle within the lane region; 


15. 	(Previously presented) The computer-implemented method of claim 13, further comprising:
aggregating multiple sets of pixel bands in respective images during a time period, one of the images being the first image, and one of the sets of pixel bands comprising the at least two horizontal bands of pixels from the first image; 
determining multiple trend lines across the multiple sets of pixel bands, wherein each of the trend lines comprises a lane marking, wherein the lane drift metric is indicative of a frequency that the vehicle departs from the center of the lane region during the time period.

16. 	(Currently Amended) The computer-implemented method of claim 13, wherein the 

17. 	(Currently amended) A method comprising:
acquiring, by a processor, an image of an environment located in front of a vehicle that is generated by a camera connected to the vehicle; 
extracting, by the processor, multiple horizontal bands of pixels from the image, wherein the 
identifying, by the processor, at least one marking in each of the at least two horizontal bands of pixels that is associated with a lane in which the vehicle is traveling, wherein one of the at least two 
defining, by the processor, a lane region based on the at least one marking identified in each of the at least two horizontal bands of pixels; and 
generating, by the processor, a drift metric based on the lane region.

18. 	(Previously presented) The method of claim 17, wherein each of the at least two horizontal bands of pixels spans an entire width of the image.

19. 	(Previously presented) The method of claim 17, wherein each of the at least two horizontal bands of pixels spans a height that is less than a height of the image such that the at least two horizontal bands of pixels are of equivalent non-overlapping heights.

20. 	(Previously presented) The method of claim 17, further comprising:
producing, by the processor, an output based on the drift metric.

21. 	(Previously presented) The method of claim 17, further comprising: 
determining, by the processor, a rectilinear line connecting the at least one marking in one of the at least two horizontal bands of pixels, and the at least one marking in the another one of the at least two horizontal bands of pixels.

22. 	(Original) The method of claim 17, wherein the processor and the camera reside within an onboard vehicle system connected to the vehicle.


acquiring, by a processor, a plurality of images generated by a forward-oriented camera that is connected to a vehicle, wherein the plurality of images comprises two or more images; 
extracting, by the processor, a band of pixels from each image in the plurality of images; 
identifying, by the processor, a marking in the band of pixels of each of the images that is associated with a lane in which the vehicle is traveling, wherein the band of pixels in each of the images has a predetermined length, and is extracted before the marking is identified in the band of pixels; and 
producing, by the processor, drift metrics respectively for the images by generating a separate drift metric for each of the images based on the marking identified in each of the images.

24. 	(Previously presented) The method of claim 23, further comprising:
scoring, by the processor, a driver of the vehicle based on a trajectory, a value, or a pattern of the drift metrics.

25. 	(Currently amended) The method of claim 23, wherein each band 

26. 	(Currently amended) The method of claim 23, wherein the band of pixels in one of the images comprises a first horizontal band of pixels located in a top half of the one of the images, and wherein the method further comprises extracting a second horizontal band of pixels located in a bottom half of the one of the images.

27. 	(Previously presented) The method of claim 23, wherein said identifying comprises:
averaging intensity values of pixels in a column; and 


28. 	(Original) The method of claim 23, wherein said identifying comprises:
establishing a horizontal centroid of the marking based on a predetermined width associated with the marking that is based on a known regulation corresponding to a geographical location in which the vehicle is located.

29. 	(Previously presented) The method of claim 23, wherein a horizontal centroid of the marking is dynamically determined.

30. 	(Previously presented) The method of claim 23, wherein said identifying comprises:
averaging intensity values of pixels in an angled column; and 
establishing a horizontal centroid of the marking based on dark-to-light transition or light-to-dark transition of the averaged intensity values.

31.	 (Original) The method of claim 30, wherein the angled column is oriented at an angle determined based on a projected angle of a given marking that is assumed to be straight along a forward direction relative to the vehicle.

32. 	(Previously presented) The method of claim 23, wherein said identifying comprises:
providing the bands of pixels of the respective images to a classification model as input; 
wherein the drift metrics are generated based on outputs produced by the classification model based on the bands of pixels.

33. 	(Previously presented) The method of claim 32, wherein said providing is performed in real time.

34. 	(Currently amended) The method of claim 23, wherein the drift metrics [[is]] are representative of discrete calculations of mean deviation, median deviation, deviation pattern over an interval of time, or deviation magnitude.

35. 	(Previously presented) A non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising:
acquiring a forward-oriented image that is generated by a camera connected to a vehicle; 
extracting a band of pixels from the forward-oriented image; 
identifying at least one marking in the band of pixels that is associated with a lane in which the vehicle is traveling, wherein the band of pixels has a predetermined length, and is extracted before the at least one marking is identified in the band; 
defining a lane region based on the at least one marking identified in the band of pixels; and 
producing a reference matrix that defines vertices of the lane region in the forward-oriented image.

36. 	(Previously presented) The non-transitory computer-readable medium of claim 35, wherein the operations further comprise:
transforming the forward-oriented image into a top-down view.

extracting’s are performed to extract the bands that are separated from each other, so that at least a row of pixels between the bands of pixels is excluded from being extracted.

38. 	(Currently amended) The non-transitory computer-readable medium of claim 36, wherein the reference matrix is based on the vertices of the lane region, a width of the lane, kinematic data of the vehicle, or any combination thereof.

Allowable Subject Matter
Claims 1-38 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-38 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language as argued by Applicant on pages 12-17 of Applicant’s Remarks dated 24 February 2022 which the Examiner considers persuasive.  As enumerated below, the prior art discloses obtaining images of an environment around a vehicle to determine the position of the vehicle in relation to a lane by extracting edges and generating a contour to correct the position of the vehicle within the lane.  The prior art does not disclose the limitations “extracting multiple horizontal bands of pixels from the image, wherein the extracting comprises extracting at least two horizontal bands of pixels;  identifying at least one marking in each of the at least two horizontal bands of pixels that is associated with a lane in which the vehicle is traveling, wherein one of the at least two horizontal bands has a predetermined length, and is extracted 
The closest prior art being Yasui et al., U.S. Publication No. 2002/0031242 discloses a system and method for determining the position of a vehicle in a traffic lane by obtaining correction information about the position of the traffic lane.  An edge signal or a high spatial frequency component and a luminance signal of a low spatial frequency component of a digital image signal representing the view of the local area to the front of a vehicle are extracted. A road contour signal is then extracted from the edge signal, and a road region signal is extracted from the luminance signal. The position of the lane is then detected by evaluating the lane contour.
Zhai, U.S Publication No. 2017/0293811 discloses a system and method for performing lane detection that includes capturing image frames with an image sensor in a vehicular imaging system. Feature extraction circuitry in the vehicular imaging system analyzes a frame to detect features corresponding to possible lane markers.  The features are extracted and stored for further processing.  A first estimation of lane marker location is based on a continuous feature that is present in multiple different image frames and a second estimation of lane marker location is based on multiple features in a single image frame that form a connected feature. The processing circuitry may determine the presence of a lane marker based on the continuous feature and the connected feature.

With respect to the independent claims, the claimed limitations “extracting multiple horizontal bands of pixels from the image, wherein the extracting comprises extracting at least two horizontal bands of pixels; identifying at least one marking in each of the at least two horizontal bands of pixels that is associated with a lane in which the vehicle is traveling, wherein one of the at least two horizontal bands has a predetermined length, and is extracted before the at least one marking is identified in the one of the at least two horizontal bands; defining a lane region based on the at least one marking identified in each of the at least two horizontal bands of pixels ... determining a lane drift metric based on positioning of the vehicle in relation to the lane region in the second image, the lane drift metric indicative of an offset of the vehicle relative to a center of the lane region; and generating an output based on the determined lane drift metric” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668          
/VU LE/Supervisory Patent Examiner, Art Unit 2668